Citation Nr: 1824064	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than August 28, 2014, for the grant of service connection for radiculopathy of the left lower extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity on and after August 28, 2014.  

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease and disk disease of the lumbosacral spine with Tarlov's cyst.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1997 to December 2005.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, but was most recently certified to the Board by the RO in Roanoke, Virginia.  In the June 2006 rating decision, in pertinent part, the RO granted service connection for lumbar strain with Tarlov's cyst and assigned a noncompensable rating, effective December 16, 2005.  

In an October 2007 rating decision, the RO increased the Veteran's initial disability rating for lumbar strain with Tarlov's cyst to 10 percent, effective December 16, 2005.  As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board denied a disability rating in excess of 10 percent for lumbar strain with Tarlov's cyst in a May 2012 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties agreed to vacate the Board's decision and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in December 2012.  

In June 2013 and June 2014 decisions, the Board remanded the lumbar strain issue for further development.  The Board also found in both decisions that the record had raised the issue of entitlement to service connection for lower extremity radiculopathy and referred the issue for appropriate consideration.  

In an October 2014 rating decision, the RO granted service connection for left lower extremity radiculopathy and assigned an initial 10 percent rating, effective August 28, 2014.  The Veteran submitted a timely Notice of Disagreement (NOD) with both the disability rating and the effective date in November 2014.  

In the October 2014 rating decision, the RO also recharacterized the Veteran's service-connected lumbar spine disability as degenerative joint disease and disk disease of the lumbosacral spine with Tarlov's cyst.  The Board has recharacterized the issue on appeal accordingly.  

The Board denied a disability rating in excess of 10 percent for degenerative joint disease and disc disease of the lumbosacral spine with Tarlov's cyst in a May 2015 decision.  In the same decision, the Board found that the left lower extremity radiculopathy issues stemmed from the Veteran's lumbar spine claim and were therefore also on appeal; the Board denied an increased rating and an earlier effective date.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMPR), the parties agreed to vacate the Board's decision with regard to the lumbar spine claim and remand the case to the Board for additional development.  In the JMPR, the Veteran expressly abandoned his left lower extremity radiculopathy claims.  The JMPR was incorporated by reference in a Court order dated in April 2016.  

In September 2016, despite the fact that the Veteran had abandoned his left lower extremity radiculopathy claims, the Agency of Original Jurisdiction (AOJ) issued a Statement of the Case (SOC) with regard to those claims.  The Veteran submitted a timely substantive appeal (VA Form 9) with regard to those claims in October 2016.  The AOJ issued a Supplemental Statement of the Case (SSOC) in response in December 2017.  Because the AOJ has treated these issues as remaining on appeal, the Board finds that VA has waived any objection it might have had to the appellate status of these issues based on the Veteran's abandonment of them before the Court in the JMPR.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) ("We hold that, by treating the disability rating matter as if it were part of his timely filed Substantive Appeal for more than five years, VA waived any objections it might have had to the timeliness of filing.")

In a September 2016 decision, the Board remanded the lumbar spine issue for further development.  

The increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Entitlement to service connection for radiculopathy of the left lower extremity arose no earlier than August 28, 2014.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to August 28, 2014, for the grant of service connection for radiculopathy of the left lower extremity are not met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Veteran asserts that he should be granted an effective date earlier than August 28, 2014 for service connection for radiculopathy of the left lower extremity.  Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that the effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA).  

Prior to March 24, 2015, a "claim" was defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  Any communication or action that (1) indicates an "intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran was afforded a VA examination in March 2006.  On examination, there was no report of radiating pain on movement.  Peripheral pulses, motor function, sensory function, and reflexes were normal.   

During an August 2007 VA treatment appointment, the Veteran reported left leg numbness since 1999.  On examination, pedal pulses were normal and foot sensation was intact to light touch.  The treatment provider did not diagnose radiculopathy.  

During a May 2008 VA treatment appointment, the Veteran reported paresthesias of the left thigh region after prolonged sitting.  On examination, sensation to light touch and cold were intact, motor function and reflexes were normal, and a straight leg raise test was negative.  The treatment provider found "[n]o evidence of lumbar radiculopathy."

During a September 2013 VA treatment appointment, the Veteran reported radiating pain to his legs with radicular signs and symptoms.  However, on examination, pedal pulses, reflexes, strength, and sensation were normal and toes were downgoing.  The treatment provider did not diagnose radiculopathy.  

During an August 28, 2014 VA treatment appointment, the treatment provider diagnosed chronic low back pain "with radiation into left."  The Veteran is service-connected for radiculopathy of the left lower extremity as of this date.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is therefore competent to describe his symptoms and when he first noticed them.  However, in this case, the Veteran in this case is not shown to possess any pertinent medical training or other expertise that would make him competent to diagnose himself with radiculopathy manifested by his subjectively reported symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran has contended that his radiculopathy of the left lower extremity first manifested as early as 1999, the Veteran's opinion is not a competent opinion and it cannot be assigned any probative weight when compared with the medical evidence of record which found otherwise.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

The record does not contain any competent, probative evidence that the Veteran was diagnosed with or treated for radiculopathy of the left lower extremity by any examiner or treatment provider prior to August 28, 2014.  The May 2008 treatment provider specifically found no evidence of radiculopathy.  As the evidence does not establish that the Veteran had a diagnosis of radiculopathy of the left lower extremity prior to August 28, 2014, the Board finds that service connection is not warranted prior to that date.  

As stated above, if entitlement to service connection does not arise until after the date of the claim, the effective date is the date entitlement arose.  For that reason, discussion of whether any communication prior to August 28, 2014 constituted an informal claim for service connection for radiculopathy of the left lower extremity or whether such a claim was incorporated into the Veteran's lumbar spine claim is moot.  

For these reasons, the Board concludes that the Veteran is not entitled to an effective date earlier than August 28, 2014 for service connection for radiculopathy of the left lower extremity, which is the date entitlement to service connection arose.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date earlier than August 28, 2014 for service connection for radiculopathy of the left lower extremity is denied.  


REMAND

In their April 2016 JMPR, the parties agreed that the October 2014 VA examination of the Veteran's back was inadequate because the examiner found that it would be impossible to quantify the specific amount of functional loss during flare ups or after repetition over time but did not sufficiently explain why.  In its September 2016 decision, the Board instructed the AOJ to afford the Veteran an additional examination.  The AOJ attempted to comply with this instruction, but the Veteran did not appear for the scheduled examination.  Given the parties' position with regard to the October 2014 VA examination, and given the importance to this case of having an adequate VA examination to describe the severity of the Veteran's service-connected low back disability, the Board finds that affording the Veteran one more opportunity to appear for examination is warranted.  

Because any examination of the Veteran's lumbar spine will necessarily involve consideration of the severity of the Veteran's radiculopathy of the left lower extremity, the radiculopathy claim is inextricably intertwined with this remand and the Board cannot fairly proceed in adjudicating it until the lumbar spine claim has been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to have an examination by an appropriate clinician for the purpose of determining the current severity of his degenerative joint disease and disk disease of the lumbosacral spine with Tarlov's cyst and his radiculopathy of the left lower extremity.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any symptoms of degenerative joint disease and disk disease of the lumbosacral spine, Tarlov's cyst, and radiculopathy of the left lower extremity.  

The examiner should consider the Veteran's reports of flare ups and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must explain why in order for the examination to be adequate.  

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

2.  The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017). 

3.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


